Citation Nr: 1024312	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  06-32 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to open a 
claim of entitlement to service connection for dental decay 
as secondary to a service-connected duodenal ulcer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel




INTRODUCTION

The Veteran served on active duty from July 1952 to July 
1955.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

This matter was last before the Board in October 2009 when it 
was remanded for further development.  That development, i.e. 
the association of the Veteran's VA dental records with the 
claims file, has been completed and the matter is now ready 
for consideration by the Board.  D'Aries v. Peake, 22 Vet. 
App. 97, 105 (2008).  

It appears to the Board that in a March 2010 Supplemental 
Statement of the Case (SSOC) the RO reopened and denied the 
Veteran's claim.  Nevertheless, regardless of the RO's 
actions, the Board must still determine whether new and 
material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (reopening after a prior Board denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the Veteran's previously and finally denied claims).  The 
threshold question of receipt of new and material evidence is 
jurisdictional for the Board, and, therefore, the Board will 
make its own determination as to whether new and material 
evidence has been received to reopen the claim.

The Board notes that when this matter was last before it, a 
claim for outpatient dental treatment was referred for 
adjudication.  The RO sent this claim to the Columbus, Ohio 
VA Medical Center and it denied the claim for outpatient 
dental treatment in a March 2010 rating action.  As of yet, 
no Notice of Disagreement (NOD) has been filed with respect 
to this claim.  Only the issue of service connection for 
compensation purposes is before the Board at this time.  


In March 2010 the Veteran submitted a private treatment 
records and waived RO consideration thereof.  See May 2010 
Post-remand Brief.  In this regard, the Board may consider 
this evidence in the first instance because the Veteran has 
waived RO consideration thereof.  See 38 C.F.R. § 20.1304(c) 
(2009).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an unappealed February 1995 rating decision the RO 
last denied the Veteran's claim of entitlement to service 
connection for dental decay as secondary to a service-
connected duodenal ulcer on the grounds that the evidence did 
not demonstrate a compensable dental disability attributable 
to his service-connected duodenal ulcer.

2.  Evidence received since the February 1995 rating decision 
is not new and material for the claim of entitlement to 
service connection for dental decay as secondary to a 
service-connected duodenal ulcer and does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's February 1995 rating decision, which denied the 
Veteran's claim of entitlement to service connection for 
dental decay as secondary to a service-connected duodenal 
ulcer, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2009).

2.  New and material evidence has not been presented to 
reopen the claim of entitlement to service connection for 
dental decay as secondary to a service-connected duodenal 
ulcer and the claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Notice should also address the 
rating criteria and effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In claims to reopen, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish entitlement to the underlying claim for the benefit 
sought.  VA should consider the bases for the final denial 
and the notice letter must describe what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).

The RO provided the appellant pre-adjudication notice by a 
letter dated in June 2006, which satisfied the requirements 
of the 38 U.S.C.A. § 5103(a), as well as those specified in 
Kent.  

Moreover, as will be discussed in greater detail below, the 
issue presented appears to involve a claim that cannot be 
substantiated as a matter of law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (where the law and not the evidence 
is dispositive the Board should deny the claim on the ground 
of the lack of legal merit or the lack of entitlement under 
the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not 
required to provide notice of the information and evidence 
necessary to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit).  As discussed below, the Veteran 
has not presented a claim for a compensable dental 
disability.  See Simington v. West, 11 Vet. App. 41 (1998); 
see also 38 C.F.R. §§ 3.381, 4.150, Diagnostic Codes 9900-
9913, at Note (2009).  Thus, even if deficiencies in notice 
had occurred, those deficiencies would be harmless error as 
there appears to be no reasonable possibility that the claim 
could be substantiated.

VA has obtained the Veteran's service treatment records and 
VA dental records, and assisted the Veteran in obtaining 
evidence.  VA need not obtain a medical opinion or 
examination in this case because that duty applies to claims 
to reopen only if new and material evidence is presented or 
secured.  38 C.F.R. § 3.159(c) (4)(C)(iii).  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; and 
the Veteran has not contended otherwise.

VA has been unable to obtain the Veteran's service treatment 
records.  38 C.F.R. § 3.159(c)(2).  Where service treatment 
records are lost "the BVA's [Board's] obligation to explain 
its findings and conclusions ... is heightened."  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Laws and Regulations and Analysis

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. §§ 5108, 
7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2009).

For claims received on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
sustaining the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  The 
only exception would be where evidence presented is 
inherently incredible.  Justus v. Principi, 3 Vet. App. 510 
(1992).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  In the absence of new and 
material evidence, the benefit-of-the-doubt rule does not 
apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

At the time of the February 1995 rating decision, the 
evidence of record consisted of numerous private medical 
records, VA medical records, hearing transcripts pertaining 
to other disabilities, and, most saliently, a July 1976 
medical certificate from Dr. D.J.P.  This report notes an 
impression of "[e]namel erosion of teeth due to frequent 
contact with stomach acid regurgitated into oral cavity."  
Otherwise, the records pertain to other disorders, including 
the Veteran's service-connected duodenal ulcer.

Since the February 1995 rating decision the only possibly 
relevant medical evidence that has been associated with the 
claims file consists of the Veteran's VA dental records.  
These records note dental caries (cavities), gingivitis and 
periodontitis.  Also received were two medical certificates 
pertaining to: 1) a duodenal ulcer and coronary 
atherosclerosis; and 2) "[e]namel erosion of teeth due to 
frequent contact with stomach acid regurgitated into oral 
cavity."  The latter medical certificate is dated in July 
1976; and it is a copy of the aforementioned certificate from 
Dr. D.J.P.  

The evidence submitted is not new and material.  The VA 
dental records associated with the claims file, while new, 
are not material.  They do not suggest a relationship between 
the problems for which the Veteran sought treatment and his 
service-connected disability.  Furthermore, it must also be 
noted that such records cannot serve to substantiate a claim 
for service connection of a dental disability for 
compensation purposes because dental caries, gingivitis and 
periodontitis are not considered disabling for purposes of VA 
compensation, but rather only for treatment purposes, which 
is not at issue on appeal.  See Simington, supra.; see also 
38 C.F.R. §§ 3.381.  The schedule for rating dental disorders 
of the teeth applies only to bone loss through trauma or 
disease, such as osteomyelitis, and not to the loss of the 
alveolar process as a result of periodontal disease, because 
such loss is not considered disabling.  See 38 C.F.R. 
§ 4.150, Diagnostic Codes 9900-9913, at Note.  As a matter of 
law, therefore, they cannot serve to substantiate the claim.  

With respect to the submitted medical certificate pertaining 
to enamel erosion due to regurgitation of stomach acid, this 
evidence is not new as it was of record at the time of the 
previous denial.  Accordingly, the evidence submitted is not 
new and material and the claim is not reopened.  The benefit-
of-the-doubt rule is inapplicable.  Annoni, supra.  

In closing the Board notes that the Veteran's primary concern 
appears to be obtaining outpatient treatment for his dental 
problems.  As explained in the Board's remand, the issue on 
appeal currently stems from a rating decision from the RO, 
which did not encompass dental treatment, just compensation.  
The appropriate agency of original jurisdiction for a claim 
for outpatient dental treatment is a VA Medical Center.  
Consequently, in October 2009 Remand, the Board instructed 
the RO to ensure that the claim for outpatient treatment was 
referred to the appropriate VA medical facility for 
consideration.  Thereafter, as noted in the Introduction, the 
RO sent the claim to the Columbus, Ohio VA Medical Center and 
it denied the claim for outpatient dental treatment in a 
March 2010 rating action.  As of yet, no NOD has been filed 
with respect to this claim so as to give the Board 
jurisdiction.  However, the Veteran still has ample time to 
submit such document to the VA Medical Center if he so 
desires.  



ORDER

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for dental decay 
as secondary to a service-connected duodenal ulcer and the 
application to reopen is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


